Citation Nr: 1341603	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  06-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1. Entitlement to service connection for upper extremity tremors.

2. Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicide agents.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970, to include service in Thailand from November 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the claims of service connection for bilateral tremors of the shoulders and arms, and neuropathy.  The Veteran filed a notice of disagreement (NOD) with these determinations in July 2005, and timely perfected his appeal in February 2006.

In June 2010 and September 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The claim has been returned to the Board for adjudication.  As explained below, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In April 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In July 2013, the Board received a VHA medical opinion from the Chief of Neurology Services.  The Appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  

In a January 2011 correspondence, the Veteran submitted an application to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  Additionally, in a June 2012 statement, the Veteran also reported that in January 2011, he submitted additional medical evidence supporting his claim for sleep apnea.  The issues of whether new and material evidence has been submitted to reopen the claims of service connection for diabetes mellitus and sleep apnea have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran was not exposed to an "herbicide agent" - specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram - while serving at Korat Royal Thai Air Force Base (AFB) from November 1967 to November 1968. 

2.  The Veteran's military occupational specialty (MOS) as a fire protection specialist involved exposure to JP4 and various chemicals used for firefighting purposes. 

3.  The preponderance of the evidence shows that the Veteran's upper extremity tremors were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy was not present in service or until many years thereafter and is not related to service or to an incident of service origin


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for upper extremity tremors, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for a grant of service connection for peripheral neuropathy, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2003, February 2004, and March 2004 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  Also, after the issuance of the rating decision, March 2006, September 2011, and March 2012 letters provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the above-described notice letters, and opportunity for the Veteran to respond, the June 2012 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of these later notice letters.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records.  

Additionally, after review of the evidentiary record, the Board sought expert medical opinion from a VHA expert.  In so doing, the Board made a factual determination that the Veteran was not exposed to a tactical herbicide agent such as 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram, but that the Veteran was exposed to JPR and firefighting chemicals as alleged.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (observing that the Board has the inherent authority as a fact finder to instruct an examiner as to any factual information it deems true or faulty).  The opinion obtained, dated July 2013 from the Chief of Neurology Services, adhered to the Board's factual determination in rendering an opinion.  In addition, this examiner also made a factual assumption that the allegation by the Veteran and his spouse regarding the onset of tremor symptoms in service was not credible, and that the Veteran's tremors began at a much later time by reference to statements made by the Veteran in 1998.  Notably, the Board had noted this conflicting evidence in the VHA opinion request.  As held below, the Board finds that the credible evidence establishes the onset of tremors and peripheral neuropathy many years after service.  As such, the Board finds that the VHA examiner opinion is based upon an accurate factual predicate as found by the Board.  Additionally, the VHA physician provided a well-reasoned rationale for determining that the Veteran's tremors and peripheral neuropathy is not due to his inservice exposure to JPR and firefighting chemicals.  Overall, the Board finds that VA has satisfied its duty to obtain opinion in this case.

The Board further notes that, while a review of the claims file shows that the Veteran was awarded Social Security disability benefits effective May 2003 and the records underlying this award have not been associated with the claims file, the Veteran reported in a March 2012 correspondence that his Social Security disability award was based on a low back disorder and not on the disorders claimed in this appeal.  The Board thus concludes that there are no additional records outstanding with respect to these claims.  Golz v. Shinseki, 590 F.3d 1343 (Fed. Cir. 2010) (finding that VA's duty to assist does not extend to obtaining evidence which is not relevant).  

Finally, the Board finds that the RO has satisfied the Board's prior remand directives by providing the Veteran with VCAA notice as well as completing and documenting the verification for herbicide exposure.  Notably, the RO was only instructed to obtain a medical opinion if and only if herbicide exposure was independently verified, which is not the case.  Thus, the Board finds substantial compliance with its prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Service Connection

Legal Criteria

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. §§ 1110, 1131. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The Veteran claims exposure to Agent Orange while serving at Korat Royal Thai Air Force Base (AFB) from November 1967 to November 1968.  He contends that he is entitled to a presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) . 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2).

Factual Background 

The Veteran seeks to establish his entitlement to service connection for peripheral neuropathy as well as tremors of the upper extremities.  He served on active duty from September 1966 to September 1970 with a military occupational specialty as a fire protection specialist.  He describes his military duties as responding to aircraft fuel spills with both physical contact and vapor inhalation.  He also claims exposure to tactical herbicides which had been stored in barrels at Korat Royal Thai AFB.  He alleges that he began to experience hand/arm shaking in service which, according to an October 2005 statement, was witnessed by the Veteran's wife. 

The Veteran's personnel records and DD Form 214 corroborates his allegation of serving as a fire protection specialist at Royal Thai AFB from November 1967 to November 1968.

Service treatment records are negative for upper extremity tremors or peripheral neuropathy.  Significantly, the Veteran's April 1966 enlistment examination and August 1970 separation examination show normal "upper extremities," "lower extremities," and "neurologic" systems.  Also, in April 1966, July 1969, and August 1970 reports of medical history the Veteran specifically denied "neuritis," "painful or 'trick' shoulder or elbow," "bone, joint, or other deformity," and "lameness." 

A post-service private treatment record dated on March 30 1998 first recorded a history of "hands shaking x 3 years has worsened w/in the last year" and having a tremor "for the last eight to ten years."  The initial impression was tremor, probably benign familial tremor.  Also records dated in October 2002 show that the Veteran was seen for left leg pain of several weeks duration.  He initially underwent treatment for lumbar stenosis with neurogenic claudication, but his subsequent reports of lower extremity pain were deemed unrelated to the low back.  The Veteran underwent nerve testing in January 2004 but the test was stopped due to complaints of significant discomfort.  The impression was R/O (rule out) peripheral neuropathy.  

VA treatment records note complaints of tremors again in May 2004.  At that time it was noted that the Veteran was to be referred to Neurology.  The physician noted the Veteran's history of exposure to Agent Orange and wrote that this could be the cause of the Veteran's tremors, but that the Veteran needed to be evaluated for Parkinson's too.

February 2005 VA treatment records note impressions of bilateral peripheral neuropathy and essential tremor.  A March 2005 treatment record notes a diagnosis of paresthesia.  An April 2005 VA treatment record shows that Veteran was taking Primidone for his tremors.  

In an October 2005 VA treatment record diagnoses of tremor and peripheral neuropathy were continued.  With regard to the tremor, the physician noted that the Veteran was seen in a neurology clinic and a trial of Primidone was started.  The Veteran did not tolerate this treatment which was discontinued.  The Veteran was, reportedly, not particularly bothered with the tremor at the time.  With regard to the peripheral neuropathy, the Veteran reported that he was exposed to Agent Orange barrels that were cracked and leaking and that he was an Agent Orange handler.  The physician wrote that the Veteran's peripheral neuropathy was a direct result of excessive exposure to Agent Orange.  

The Veteran submitted a claim for service connection for neuropathy in August 2003.  In a March 2004 statement, the Veteran wrote that he was stationed in Thailand at the Korat AFB from 1967 to 1968.  He wrote that his main duty was fire rescue and that he checked airplanes for fuel spills.  He wrote that he participated in fuel spill wash downs and hung bombs on aircrafts that had been executed, but not released on return from the bomb and combat mission.  The Veteran wrote that the flight line was sprayed with Agent Orange White and Agent Orange Blue on a regular basis, two to six times per day.  The Veteran wrote that he came in contact with the Agent Orange spraying on a regular basis.  

In further support of his claim, the Veteran submitted a Material Safety Data Sheet from a manufacturer of JP4 which lists damage to the peripheral nervous system as a potential hazard.  

However, the U.S. Joint Services Records Research Center (JSRRC) has been unable to confirm that the Veteran was exposed to herbicides while stationed at Korat Royal Thai AFB.  In a Memorandum for Record, VA's Compensation and Pension Service reports that the Department of Defense (DoD) and a publication entitled Project CHECO Southeast Asia Report: Base Defense in Thailand establishes that only limited testing of tactical herbicides was conducted in Thailand, which occurred in 1964.  The DoD also reports that tactical herbicides were not stored or used in Thailand.  However, there were undocumented uses of non-tactical (commercial herbicides) along the base perimeters which may have exposed those with an MOS involving perimeter duties, such as a dog handler.  

Based upon this information, the Board sought medical opinion from a VHA expert neurologist.  In a July 2013 opinion, the Chief of Neurology Service of the Washington, DC VA Medical Center (VAMC) first found that the allegation by the Veteran and his spouse of the onset of tremors in service was not deemed accurate.  Rather, the examiner found the Veteran's March 1998 report of the onset of tremors many years after service as a more reliable history based upon the documented evidence and the examiner's past experience.

With respect to JP4 and various fuels as being a potential etiology for the Veteran's tremor and/or peripheral neuropathy, the VHA examiner opined as follows:

The appellant was exposed to JP4 jet fuel and various chemicals used for firefighting.  This fact is uncontested by VA.  If tremor and/or peripheral neuropathy can be linked to such conditions as a late toxic effect, there may be a causal association.  I looked this up and there is not a large literature on the subject.  There is a Material Safety Data Sheet from the manufacturer of JP4 that lists damage to the peripheral nervous system and tremor as possible associations of acute exposure.  Therefore, these conditions may be added to the list of POSSIBLE associations of illnesses and JP4.  I found only one actual human study that was sponsored by the University of Cincinnati, published in 2008 as a safety data sheet.  This compared 18 humans exposed to JP4 and JP8 and 18 matched controls with no such exposure.  No peripheral neuropathic symptoms or signs were seen in the exposed group and the authors claimed that none have ever been reported.  This study, small but carefully done, followed the subjects for 18 months following cessation of exposure.  The duration of this negative study provides no support for the existence of a toxic neuropathy or a toxicity-based tremor in humans that has been caused by exposure to this fuel, let alone a delayed toxic effect.

It is very difficulty to prove causation.  Think of the time required to prove that smoking causes lung cancer or anything else.  Medicine is an imprecise science.  Medical doctors trying to follow evidence-based practices must frequently alter and adjust what they do.  They often disagree while considering the very same data.  Common sense or what is so regarded takes over at times.  On the basis of my review, I find that it is unlikely that this veteran's tremor or peripheral neuropathy was the result of a toxic exposure while he was in the service.  It is also unlikely that his tremor or his neuropathy were aggravated by a toxic exposure in service, beyond the usual progress of the disorder.  I would attribute his tremor and/or his neuropathy to the commonly accepted causes.  The tremor is clearly genetic in about half the cases.  Peripheral neuropathy and diabetes are so commonly associated that it would be virtually impossible to determine if any factor beside diabetes caused or contributed to a neuropathy in a diabetic.  According to the literature, no claim of a possible association of JP4 and peripheral neuropathy had been made before 2008.

On review of the evidentiary record, the Board must first address a conflict in the evidence concerning the onset of the Veteran's tremors and/or peripheral neuropathy.  On the one hand, The Veteran and his spouse allege that his tremors began following his tour of duty in Thailand.  

On the other hand, the Veteran specifically denied "neuritis" symptoms on his July 1969 and August 1970 Reports of Medical Histories and, in March 1998, the Veteran reported to his private physician that he "[h]as had a tremor for the last eight to ten years."

In reviewing this conflict of evidence, the Board finds that the credible evidence establishes that the Veteran's upper extremity tremors and peripheral neuropathy were not present in service or until many years thereafter.  Overall, the Board places significant probative weight on the descriptions of symptomatology by the Veteran during his military service examinations and his initial treatment for tremors in March 1998, as these statements were made contemporaneous in time to the events in question and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

In this context, the current recollections by the Veteran and his spouse are inconsistent with the military examination reports and contradict his March 1998 report.  The Board finds that the earlier statement in March 1998 is more consistent with the entire evidentiary record - including the first date of treatment for tremors - and was made before the contradictory statements which are not consistent with the overall evidentiary record.  Additionally, the available medical evidence is not consistent with a finding of continuity of symptomatology which first reflects treatment for tremors more than 27 years after service discharge.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Unfortunately, the Board must find that the current recollections of the Veteran and his spouse, first voiced several decades after service discharge, are not credible when viewed against the entire evidentiary record, to include the Veteran's own statements on formal military examinations as well as the March 1998 private treatment.

The Board next finds that the Veteran was not exposed to an "herbicide agent" - specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram - while serving at Korat Royal Thai AFB from November 1967 to November 1968.  The research conducted by JSRRC and information obtained from the DoD, to include Project CHECO Southeast Asia Report: Base Defense in Thailand, establishes that tactical herbicides were not stored or used in Thailand during the Veteran's period of service.

On the other hand, the Veteran has provided descriptions of the flight line at Korat Royal Thai AFB were routinely sprayed with Agent Orange White and Agent Orange Blue.  He reported to a VA examiner in January 2005 that he was a handler of Agent Orange, and was exposed to cracked and leaking barrels.  Notably, the Veteran does not identify the source for this knowledge (e.g., whether by actually reading a label identifying the contents as Agent Orange White and Agent Orange Blue or by hearsay).  Absent such a label, the Veteran is not shown to possess the type of scientific expertise necessary to identify that any chemical compound at Korat Royal Thai AFB contained 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and/or picloram.  Similarly, the Veteran is not shown to have any scientific expertise to support an assertion that planes returning from Vietnam contained residual herbicide agents.  Furthermore, the Board has found the Veteran as not being credible on a material fact in this case - the onset of his tremors - and the DoD has specifically stated that tactical herbicides were not stored or used in Thailand during his service time period.  In this context, his allegation of being an Agent Orange handler in Thailand, which is not inconsistent with his known MOS, is not deemed credible.

Overall, the Board places greater probative weight to the information provided by DoD who possess greater knowledge than the Veteran regarding where it stored and used an "herbicide agent" as opposed to a non-tactical (commercial) herbicide or any particular chemical.  With respect to commercial herbicide, the Veteran has not described performing duties along the perimeter but, rather, performing duties on the runway.  Thus, even assuming arguendo that commercial herbicides could support a presumptive service connection claim, the Veteran does not allege perimeter exposure to herbicides.

The Board does find, however, that the Veteran's MOS as a fire protection specialist involved exposure to JP4 and various chemicals used for firefighting purposes. 

The most probative evidence regarding a potential causal relationship between the Veteran's current tremors and peripheral neuropathy and JP4 and various firefighting chemicals consists of the July 2013 VHA opinion.  This examiner, who as the Chief of Neurology at the Washington DC VAMC is deemed a well qualified expert, has provided opinion that such a causal relationship is "unlikely."  This opinion was supported by review of the Material Data Sheet from the JP4 manufacturer, the available medical literature and the VHA examiner's own medical training and expertise.

The evidence tending to support such a causal relationship includes the Material Data Sheet from the JP4 manufacturer which lists peripheral nervous system damage as a potential hazard of JP4 exposure.  The probative value of this information is limited as it speaks in terms of possibilities without any definitiveness and, more importantly, does not speak to the specific facts of this case.  Thus, the Board places greater probative weight to the July 2013 VHA neurology opinion which evaluates the actual facts of this case with review of current medical literature.

The other evidence tending to support the claim consists of the personal opinion of the Veteran and his spouse.  However, the Board places overwhelmingly greater probative value to the opinion of the VHA examiner who has much greater training and expertise to speak to the complicated medical issue at hand.

In so deciding, the Board acknowledges the medical opinion that the Veteran's tremors and/or peripheral neuropathy could be due to Agent Orange exposure.  However, as the Board has found that the Veteran was not exposed to an "herbicide agent," the opinion is based on an inaccurate factual premise and holds no probative value.

For all the foregoing reasons, the Board concludes that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, this doctrine does not apply.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for upper extremity tremors is denied.

Service connection for peripheral neuropathy is denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


